                Case 2:15-cv-01982-TSZ Document 88 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
     RIDE THE DUCKS INTERNATIONAL,
 8   LLC,
 9                      Plaintiff,

10         and

11   RIDE THE DUCKS SEATTLE, LLC,

                        Intervenor,
12
                                                       C15-1982 TSZ
           v.
13
                                                       MINUTE ORDER
     T.H.E. INSURANCE COMPANY,
14
                        Defendant,
15
           v.
16
     NA RA YOON; PHUONG DINH;
     ESTATE OF KIM HA RAM; KIM SOON
17
     WAN; and JEONG JU HEE,
18                      Third-Party Defendants.
19
        The following Minute Order is made by direction of the Court, the Honorable
20 Thomas S. Zilly, United States District Judge:

21         (1)    Having reviewed the parties’ briefs, docket nos. 84 and 85, which were
   filed as directed by the Minute Order entered January 20, 2021, docket no. 83, the Court
22 LIFTS the stay of this matter and returns this case to the active docket.

23

     MINUTE ORDER - 1
              Case 2:15-cv-01982-TSZ Document 88 Filed 02/12/21 Page 2 of 2




 1         (2)    T.H.E. Insurance Company, Ride the Ducks International, LLC (“RTDI”),
   and Ride the Ducks Seattle, LLC dispute whether they have reached a settlement and
 2 whether this action should be dismissed. The Court declines T.H.E Insurance Company’s
   request that this case be dismissed with prejudice.
 3
           (3)    The parties are DIRECTED to file a Joint Status Report within fourteen
 4 (14) days of the date of this Minute Order setting forth (i) the status of claims involving
   Na Ra Yoon, Phuong Dinh, the Estate of Kim Ha Ram, Kim Soon Wan, and Jeong Ju
 5 Hee, and whether those parties may be dismissed from this action; (ii) proposed dates for
   filing dispositive motions and for trial; and (iii) any other matters that might affect the
 6 schedule for this case.

 7          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8          Dated this 11th day of February, 2021.
 9
                                                     William M. McCool
10                                                   Clerk

11                                                   s/Gail Glass
                                                     Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
